Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application filed on 3/24/2021.
Preliminary amendment to cancel claims 1-12 and adding claims 13-18 is acknowledged.
Claims 13-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art—
US 20170085483 A1, to Mihaly et al., discloses transmitting packets from a source node to a destination node.
US 20190110277 A1, Bhattad et al., discloses first guard time interval  and second guard time interval inserted in time domain.
US 20170155497 A1, to Barrenscheen, discloses first time interval is larger than the second time interval.

The cited prior art taken alone or in combination fail to teach at least “transmitting the selected datagrams during first periodic time intervals having a first guard interval length if the ascertained number of network nodes corresponds to at least one predefined threshold value; transmitting the selected datagrams during second periodic time intervals having a second guard interval length, which is shorter than the first guard interval length, if the ascertained number is below the threshold value.”, as similarly recited in independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199